Citation Nr: 0408986	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder tendonitis, with right suprainatus 
hyperpathia, postoperative.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from August 1975 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran did not incur additional disability as the result 
of carelessness, negligence, lack of proper skill or error in 
judgment on the part of VA health care providers who removed 
a malignant melanoma from the right shoulder.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability as a result of removal of a 
malignant melanoma from the right shoulder by the VA have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated August 2000 indicate 
that the veteran had a 10-11 mm black lesion on the right 
posterior shoulder area.  The area was prepped and the area 
was excised using elliptical excision and closed with 5 
simple interrupted sutures.  The tissue was sent to pathology 
for analysis and it was found that the veteran had malignant 
melanoma of superficial spreading type from the right 
shoulder.  In September 2000 the veteran had an excisional 
biopsy, of the left superior nipple skin lesion and a re-
excision, right shoulder/scapula area skin melanoma.  The 
left nipple melanotic lesion was removed by an elliptical 
incision.  The lesion was approximately 0.5 x 0.5 cm.  It was 
taken out with approximately a 1 mm margin on either side.  
Following this, hemostasis was established using a hand held 
electrocautery.  The second biopsy involved the right 
shoulder previously excised melanoma was performed.  The 
lesion was outlined with a marking pen giving 1 cm margins 
both laterally and medially, and the area of excision was 
approximately 3.3 cm wide.  The area was then marked out for 
an elliptical incision with the superior point and the 
inferior point approximately 8 mm apart.  A #15 blade was 
utilized to excise the lesion, full thickness, along the 
previously marked elliptical incision lines.  This was 
carried down the fascia overlying the muscle.  The lesion was 
then excised en toto and a silk suture was utilized to mark 
the superiormost edge of the area of excision.  The lesion 
was then submitted to pathology in formalin.  Following this, 
attention was redirected to the previous excision site and a 
#15 blade was utilized to undermine the surrounding tissues, 
approximately 3 cm in either direction.  A 3-0 Vicryl was 
utilized to approximate the dermal structures in an 
interrupted fashion.  Once approximation of the dermal 
tissues was accomplished, a 4-0 Vicryl was utilized in a 
subsuticular stitch to re-approximate the skin edges.  The 
wound was well-approximated, and Steri-Strips with benzoin 
were placed across the lesion edges.  A piece of gauze was 
placed and a Tegaderm was placed over the entire surgical 
site.  The veteran was then discharged to home.  

The pathology report described the specimens.  The first 
specimen was labeled "left nipple lesion stitch lateral" 
and consisted of a 1.5 x o.6 x 0.5 cm elliptical excision of 
tan-white skin which contained a slightly wrinkled dark gray, 
0.5 cm lesion on its surface.  The second specimen was 
labeled "right shoulder melanoma re-excision - stitch 
anterior" and consisted of a 5.8 x 2.6 x 0.9 cm, oval shaped 
excised skin and subcutaneous tissue with a scar on the 
center of the surface measuring up to 0.9 cm.  

VA outpatient treatment records dated September 2000 
indicated that the veteran complained of pain and muscle 
spasms in the neck and upper shoulder.  The veteran reported 
that the area around the incision and top of the shoulder was 
numb.  He indicated that he returned to work on Monday and 
the lifting and etc. had intensified pain and spasms.  
History of excision right upper back/shoulder area for 
malignant melanoma was noted.  The veteran had full range of 
motion of his right shoulder, but caused pain in incision 
area and lower neck.  Point tenderness was noted along neck 
to shoulder blade.  The veteran had diminished sensation top 
of shoulder and 1/4 of the way down the upper arm.  The 
assessment was muscle spasms of the right neck and shoulder; 
status post excision of malignant melanoma.  The veteran was 
referred to physical therapy.

At an October 2000 VA physical therapy evaluation, the 
veteran reported, "they took a 3 inch hunk of meat out of 
me".  He also reported a burning pain in his shoulder 
muscles, tricep, and latissimus dorsi of the right upper 
extremity trunk, especially toward the end of the day.  It 
was noted that the veteran was a construction worker and 
lifted heavy objects.  The veteran was instructed after 
surgery not to lift anything over 10 lbs. and no pulling.  It 
was noted that the veteran went back to work and attempted to 
lift boards weighing at least 100 lbs. which aggravated his 
shoulder and he had been off work since.  Approximately 8 
days later, the veteran was seen and stated that his shoulder 
was feeling better and he was ready to go to work.  He 
indicated that physical therapy was helping.  Range of motion 
was noted as good.  A November 2000 30-day reevaluation 
indicated that the veteran reported being much better and 
having less pain in the neck and shoulder.  The veteran 
reported that he had returned to regular duty at work and 
reported partial compliance with home exercise program; had 
not been doing wall walking.  The veteran indicated that he 
took 2 pain pills a day in the morning.  It was noted that 
the veteran had been seen two times in physical therapy over 
the past month/30 days.  The veteran was discharged from 
physical therapy in December 2000.

VA outpatient treatment records dated January 2001 indicated 
that the veteran was seen in the primary care clinic with 
complaints of his right shoulder causing more pain and 
stiffness in the past 2-3 months.  The veteran denied a 
shoulder injury, but indicated that his work involved 
swinging hammers and lifting.  There was some limited 
internal and external rotation noted with no crepitus.  

A VA MRI of the right shoulder dated in January 2001 
indicated that the tendons of the supraspinatus, 
infraspinatus, teres minor, subscapularis, and biceps tendons 
were intact.  There was no evidence of acute fracture, 
dislocation, or joint effusion.  The anterior and posterior 
glenoid labrum were intact.  There was a mild deformity of 
the supraspinatus muscle anteriorly, caused by impingement 
from the distal clavicle.  There was mild degenerative change 
at the acromioclavicular joint.  Incidentally noted was an 
area of signal void in the anterior subcutaneous tissue, 
anterior to the humeral head, on gradient echo images.  On T1 
images, this same area showed a central signal void with 
bright signal edges.  These findings suggested probable 
residual suture from the veteran's given history of malignant 
melanoma removal at this site.  No intrinsic bone marrow 
signal abnormalities were identified.  

A March 2001 VA orthopedic clinic note indicated that the 
veteran had a ladder fall and he strained his right shoulder.  
He indicated that he had sudden pain in his right shoulder.  
He stated that his arms dropped and he had quite severe pain 
in the shoulder since that time.  It was noted that the 
veteran had x-rays taken of the shoulder and it included an 
MRI of the shoulder which showed no evidence of rotator cuff 
damage and/or tear at least, nor did it show any evidence of 
bony deformity or bony injury.  The examination showed full 
motion with pain on abduction and rotation.  The examiner saw 
no evidence of adhesive capsulitis of anything such as that.  
The examiner noted reviewing the x-rays which showed the 
overall bony architecture of his shoulder within normal 
limits, except the veteran did have early degenerative 
arthritic change in the acromial crevicular joint, other than 
that, it was negative.  The examiner indicated that it would 
appear to be a muscle ligament strain involving the veteran's 
right shoulder.  The veteran indicated that he tried physical 
therapy and was unable to do it.  The examiner noted that the 
veteran should continue, perhaps doing some type of therapy 
that he could do to keep the shoulder stretched and so he did 
not develop adhesive capsulitis.  

An April 2001 VA outpatient primary care clinic note 
indicated that the veteran was becoming frustrated and 
depressed about no improvement in his right shoulder and 
upper arm pain.  The veteran indicated that he was currently 
in physical therapy and felt that his symptoms had worsened 
after therapy.  He reported being out of work for the past 5-
6 weeks and needed to go back to work.  

An Accident and Disability Claim form AFLAC dated May 2001 
was filed by the veteran.  It was noted that the veteran had 
a rotator cuff injury to his right shoulder in March 2001.  
It was signed by J.J.B., M.D.  The veteran indicated he was 
disabled due to the accident.  He indicated that when he got 
out of bed, he had major pain in the right shoulder and had 
not be able to use it since.  The veteran submitted a 
continuing disability claim in June and July 2001 indicating 
a diagnosis of tendonitis and bursitis of the right shoulder.

At his August 2001 VA examination the veteran reported having 
melanoma near his right shoulder removed last fall, he was 
then referred to Omaha VA where the area was re-excised.  He 
indicated that the surgery was performed on a Friday and he 
went back to work on Monday working on a cement crew.  It was 
noted that the veteran worked in the construction business 
and worked for two weeks and then could not stand the pain 
any longer and went back to seek further medical help.  The 
veteran reported that the pain was in the surgical site and 
went down the shoulder and the upper deltoid of his right 
shoulder.  He indicated that he was in physical therapy, 
which was of limited help.  The veteran indicated that the 
weakness had come to a point where he sometimes could not 
even lift a glass of iced tea.  The veteran reported that he 
had pain predominantly in the shoulder area on top, in the 
back, in front, and down the lateral edge of the shoulder.  
The veteran indicated that when he had the accident with the 
ladder, he felt that the shoulder was unstable and perhaps 
gave away at that time.  

The examination showed that there was some loss of contour of 
the veteran's shoulder suggestive of early muscle atrophy.  
Sharpness of contour in the lines of the deltoid muscle and 
biceps was certainly somewhat less distinct on the right.  
When trying to palpate the area of his shoulder and the base 
of the neck, palpation in the entire area appeared to be 
quite painful for him.  There was an approximate 3-inch scar 
which went from top to bottom rather than laterally.  It was 
in the suprascapular area to approximately one-half inch wide 
at its widest in the mid-scar area.  It was well healed; no 
evidence of redness.  There was no evidence of warmth or 
other evidence of infection.  There was very little sign of 
depression of the surgical site.  There was minimal 
depression of this area considering the fact that there must 
have been subcutaneous fat removed; there was very little 
loss of contour over the scar area at all.  When palpating 
the trapezius muscle on the right, the trapezius was very 
tender starting predominately in mid-belly of the muscle 
distally.  He was also very tender over the long head of the 
biceps muscle in the front of the shoulder.  The examiner 
noted that these were by far the most tender areas when 
palpating today.  In all other areas, however, he did 
complain of pain with even mild palpation of his skin.  
Sensation in his right arm and right hand was equal to that 
on his left.  There was no evidence of sensory loss.  The 
examiner noted that when measuring range of motion of his 
shoulder, there was some difficulty in doing this because of 
the guarding done by the veteran even when he tried to do 
this very actively himself.  It was noted that the veteran 
had an x-ray in July and the radiologist comments were that 
there was no destructive lesions were found and no fractures 
identified.  The veteran had two MRI examinations, which 
showed no evidence of loss of muscle mass, no evidence of 
shoulder abnormality, no evidence of rotator cuff injury.  
The examiner noted that in going through the veteran's 
medical records, at least he had been told he had tendonitis 
and bursitis, and a touch of degenerative arthritis, but he 
had also been told none of these were enough to cause all the 
pain that he currently had.  The impression indicated that 
the veteran had markedly debilitating pain; there were 
minimal findings of physical or anatomical abnormalities to 
account for the pain.  It was also noted that the veteran had 
depression and he was currently not being treated, and this 
problem was not being addressed.  In further discussion, the 
examiner indicated that he was unable to find the report 
describing exactly what kind of surgery was done, but the 
usual surgery that would be done, re-excising a superficial 
spreading melanoma, would be one that would be in deep and 
extending into the subcutaneous tissue layers, which were 
predominantly fat.  It would not involve the muscles or the 
fascia, or any of the underlying major vessels or nerves.  It 
was noted that the veteran's pain did not correlate with any 
particular nerve distribution or dermatome pattern, nor could 
he find any particular anatomical reason for his nerve pain 
other than he did have palpable tenderness to the belly of 
the trapezius muscle on that right shoulder.  The examiner 
believed that the veteran had a chronic pain problem which, 
by reviewing the medical records, appeared very soon after 
his surgery, certainly complicated by his depression.  The 
examiner indicated that he believed that the veteran was 
disabled due to his pain as evidenced by the fact that he had 
not been able to work and he had been unable to mow the lawn, 
unable even to enjoy his favorite past time of fishing.  The 
examiner did not believe the release to work was too early or 
in any way was a contributing factor to his current pain 
problem since his surgery was only to the level of 
subcutaneous soft tissues, and did not likely involve 
muscles, tendons, nerves, or arteries in any way.  

The veteran filed continuing disability claims in August and 
November 2001 and January 2002 with AFLAC concerning his 
right shoulder due to a March 2001 injury.

A November 2001 VA neurology consult impression was right 
supraspinatus hyperpathia, postoperative.  The symptoms 
described by the veteran were that of a regional pain 
syndrome, such as one would see with a sympathetic dystrophy.

A letter by a VA staff psychiatrist indicated that the 
veteran had been seen for the last year for depression due to 
general medical problems and his mood symptoms were getting 
worse because of his inability to work and the financial 
stressors were mounting up.  In this physician's opinion the 
veteran would be a good candidate to be approved for VA 
nonservice connected benefit which would help him 
emotionally, physically and of course financially.

In June 2003, the Board requested an opinion from an 
independent medical expert not associated with the Department 
of Veterans Affairs.  An opinion dated August 2003 by an 
orthopedic specialist indicated that a review of the entire 
file and his experience as an orthopedic surgeon, it was his 
impression that the surgical procedure, excision of a 
malignant melanoma, would not cause any intrinsic problems 
with regard to the rotator cuff.  The MRI did demonstrate 
there was evidence of degenerative arthritis in the 
acromioclavicular joint which could potentially cause some of 
the problems, which the veteran was suffering.  The examiner 
noted that after reviewing the pathology report indicated 
that microscopic interpretation of the specimen demonstrated 
that there was no evidence of residual melanoma, that all 
margins were negative and there was evidence of an 
intradermal melanocytic nevi.  The microscopic report did not 
indicate that there was any muscle or fascial tissue included 
in the biopsy.  It was difficult for this examiner to 
understand how the excision of this biopsy could result in 
neuralga of the suprascapular nerve as the incision did not 
extend below the muscle fascia and therefore would not be 
related.  It was this specialist's opinion that the veteran's 
current complaints of shoulder disability were not related to 
the surgical date and that the veteran was quite active in 
construction which could, potentially cause the pain from 
impingement as well as AC joint arthritis.

In his response from the independent medical expert's 
opinion, the veteran in correspondence dated December 2003 
refuted the pathology report and the expert's opinion that a 
5.8 x 2.6 x 0.9 cm oval shaped excised skin and subcutaneous 
tissue was removed.  The veteran asserts that a 3 1/2 by 4 
inch in diameter and 1/2 to 3/4 inch thick biopsy with 5 blood 
vessels in the middle was removed.  The veteran indicated 
that it looked like a nice fish filet or deer steak.  The 
veteran contends that he was totally disabled due to this 
biopsy and re-excision.

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for disability compensation under 
38 U.S.C. § 1151 for right shoulder tendonitis, with right 
suprainatus hyperpathia, postoperative in May 2001.  In June 
2001, the RO sent the veteran a letter providing the notices 
required under the VCAA.  In the June 2001 letter, the RO 
explained the information and evidence needed to substantiate 
his claim for disability compensation under 38 U.S.C. § 1151 
for right shoulder tendonitis, with right suprainatus 
hyperpathia, postoperative, with specific references to what 
the evidence must show to establish entitlement to the 
disability claimed.  The veteran was also advised that he 
needed to provide the name of the person, agency, or company 
who had records that the veteran believed would help in 
deciding the claim; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which he was treated, in the case of 
medical records.  The veteran was also informed that if there 
were any private records that would support his claim, he had 
to complete the authorization form, which was provided, and 
the VA would request those records.  The letter explained 
what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, 
and records of other Federal agencies.  Finally, the veteran 
was asked to tell VA about any information or evidence he 
wanted VA to try to get for him.  The letter indicated that 
the VA would also assist the veteran by providing a medical 
examination or getting a medical opinion if necessary to make 
a decision.  Thus, the letter of June 2001, as well as 
several other documents sent to the veteran during the course 
of the development of the claim, provided notices as required 
under the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Initially, it is noted that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204, effective October 1, 1997.  The 
veteran's claim was filed after October 1, 1997.  Therefore, 
the amended law is applicable to his claim.  See VAOPGCPREC 
40-97, published at 63 Fed. Reg. 31,263 (1998).

Under the VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

Analysis

The veteran contends that he has additional right shoulder 
disability as a result of the September 2000 surgery.  
Specifically, he asserts that the re-excision of his melanoma 
caused right shoulder tendonitis, with right suprainatus 
hyperpathia, postoperative.  Medical records show that only 
subcutaneous tissue was removed.  There was no evidence that 
the re-excision involved muscles or the fascia, or any of the 
underlying major vessels or nerves.  Records indicate that 
the veteran filed a disability claim due to an injury in 
March 2001 claiming a rotator cuff injury as well as 
tendonitis and bursitis.  The August 2001 VA examiner noted 
that the veteran's pain did not correlate with any particular 
nerve distribution or dermatome pattern, nor could he find 
any particular anatomical reason for his nerve pain other 
than he did have palpable tenderness to the belly of the 
trapezius muscle on that right shoulder.  The veteran had two 
MRI examinations, which showed no evidence of loss of muscle 
mass, no evidence of shoulder abnormality, no evidence of 
rotator cuff injury.  Nevertheless, an independent medical 
opinion was obtained to investigate the likelihood or 
plausibility of the veteran's contentions.  The expert's 
opinion indicated that it was difficult for him to understand 
how the excision of this biopsy could result in neuralga of 
the suprascapular nerve as the incision did not extend below 
the muscle fascia and therefore would not be related.  It was 
his opinion that the veteran's current complaint of right 
shoulder disability was not related to the surgical date and 
that the veteran was quite active in construction which 
could, potentially cause the pain from impingement as well as 
AC joint arthritis.  It is found that the veteran has not 
demonstrated that he has additional disability resulting from 
surgery he underwent in September 2000, at a VAMC.

There is no evidence that the veteran currently suffers from 
a right shoulder disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the veteran's right shoulder 
disability, or was an event not reasonably foreseeable.  The 
opinion from the August 2001 VA examination and the 
independent medical expert opinion of August 2003 are 
consistent with this analysis. As noted above, these 
examiners concluded that the veteran's current right shoulder 
disability was not due to the melanoma excision, which did 
not involve muscle, tendons, nerves, or arteries.

For these reasons, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 based on VA treatment for the right 
shoulder melanoma.  Accordingly, it is concluded that 
compensation for additional disability of the right shoulder 
is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of removal of a malignant 
melanoma from the right shoulder by the VA is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



